REVERSE the order granting the motion to dismiss AND
                   REMAND for proceedings consistent with this order.




                                                               Pickering


                                                                                        J.
                                                               Saitta




                   PARRAGUIRRE, J., concurring:
                               For the reasons stated in the SFR Investments Pool I, LLC v.
                   U.S. Bank, N.A.,   130 Nev. , 334 P.3d 408 (2014), dissent, I disagree
                   that respondent Bank of America lost its lien priority by virtue of the
                   homeowners association's nonjudicial foreclosure sale. I recognize,
                   however, that SFR Investments is now the controlling law and, thusly,
                   concur in the disposition of this appeal.


                                                                                             J.
                                                                Parraguirre



                   cc: Hon. Douglas W. Herndon, District Judge
                        Greene Infuso, LLP
                        Akerman LLP/Las Vegas
                        Lewis Roca Rothgerber LLP/Las Vegas
                        Heather P. Newman
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                         2
(01 1947A    ceP